Exhibit 10.2
COMVERGE, INC.
 


TRADEMARK LICENSE AGREEMENT
 




This Trademark License Agreement (the “Agreement”), effective as of June 11,
2010, is by and between COMVERGE, INC., a Delaware corporation (“Comverge”) and
PROJECTS INTERNATIONAL, INC., a District of Columbia corporation (“Licensee”).


BACKGROUND




COMVERGE and Licensee have entered into a Joint Venture Master Agreement, dated
as of the date of this Agreement (the “Master Agreement”).  Under the Master
Agreement, COMVERGE and Licensee have agreed to identify and jointly pursue
Projects to provide demand response, smartgrid and energy efficiency projects to
customers in the Territory (as defined in the Master Agreement).


COMVERGE is the owner by reason of applications and registrations thereof and
the extensive use of various service marks, trademarks, company names, trade
names, trade dress, and trading styles, as shown in Schedule A (the “COMVERGE
Marks”).


Licensee desires to use the COMVERGE Marks in the conduct of the Business
contemplated under the Master Agreement (the “Licensed Activities”).  Under the
terms of the Master Agreement, COMVERGE agreed to provide to Licensee the
license rights with respect to the COMVERGE Marks necessary to permit the
conduct of the Business.


Capitalized terms used in this Agreement without definition have the meaning
specified in the Master Agreement.


For and in consideration of the mutual promises, covenants and obligations set
forth in this Agreement and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties agree as
follows:


1.  
COMVERGE hereby grants to the Licensee a non-exclusive, non-assignable,
sublicensable, royalty-free license to use the COMVERGE Marks in the Territory
solely in connection with the Licensed Activities.  “Territory” has the meaning
specified in the Master Agreement.  This Agreement will continue in effect with
respect to each of the Country Groups within the Territory for the period
specified in Section 11 of the Master Agreement.   If a country is removed from
the Territory in accordance with the provisions of the Master Agreement, then
that country will automatically be deemed removed from the Territory under this
Agreement.

 
 

--------------------------------------------------------------------------------



 
2.  
Licensee shall have the right to sublicense the COMVERGE Marks, which sublicense
shall be subject to the terms and provisions of this Agreement, in accordance
with the terms contained in this Agreement.  For any sublicense of the COMVERGE
Marks, Licensee shall be responsible for ensuring that the sublicensee has
confirmed in writing its acceptance of and agreement to comply with the terms of
this Agreement prior to any use of the COMVERGE Marks by a sublicensee.  Any
such sublicense will be subject to the prior written approval of COMVERGE, in
its sole discretion.



3.  
Licensee hereby acknowledges that COMVERGE is authorized to license the COMVERGE
Marks, and that Licensee has not acquired any ownership interest in the COMVERGE
Marks and will not acquire any ownership interests in the COMVERGE Marks by
reason of this Agreement.  All use of the COMVERGE Marks by Licensee or its
sublicensees shall be solely for the benefit of COMVERGE, and the goodwill
accrued to Licensee or its sublicensees arising from use of the COMVERGE Marks
shall accrue solely to COMVERGE.



4.  
Licensee shall not perform any act, and shall use its best efforts not to permit
any act to be done, that would or may impair the rights of COMVERGE in and to
the COMVERGE Marks or jeopardize or invalidate any registration or any
application for registration of the COMVERGE Marks by COMVERGE, nor perform any
act that may assist or give rise to an application to remove any of the COMVERGE
Marks from the Register or that may prejudice the right or title of COMVERGE to
any of the COMVERGE Marks.



5.  
Licensee agrees that it shall use the COMVERGE Marks without alteration or
modification.  Licensee shall use the COMVERGE Marks in connection with the
Licensed Activities in accordance with the instructions of COMVERGE and shall
use the COMVERGE Marks with uniform quality which is satisfactory to COMVERGE or
as specified by COMVERGE.  Licensee shall permit authorized representatives of
COMVERGE to inspect and examine, during business hours upon reasonable notice,
the offices and facilities of Licensee to review any items and advertisements
bearing the COMVERGE Marks, at any time, so as to determine whether Licensee is
conducting the Licensed Activities under the COMVERGE Marks consistent with the
quality standards and specifications promulgated by COMVERGE.  COMVERGE may
request samples of the items and advertisements at least on an annual basis (or
more frequently, as determined by COMVERGE), and Licensee agrees to provide such
samples to COMVERGE.  COMVERGE shall advise Licensee of any discrepancies in
quality or adherence to specifications, and Licensee, upon receipt of such
notification, hereby agrees to promptly correct any discrepancies to the
satisfaction of COMVERGE.  Licensee shall bear the reasonable costs of such
inspection or as mutually agreed upon by the parties hereto.

 

 

--------------------------------------------------------------------------------


6.  
Trademark Usage



A.  
Licensee shall furnish to COMVERGE annually (or more frequently if requested by
COMVERGE), a list of all sublicensees.  Such list shall include the name and
address of each sublicense.



B.  
Licensee shall use the COMVERGE Marks in strict accordance with the latest
version of the COMVERGE Branding Guidelines provided by COMVERGE, a copy of
which Licensee acknowledges receipt.



C.  
Upon termination of this Agreement, or upon transfer of any branded property to
a third party for any reason (sale, destruction, grant), all COMVERGE-branded
property must be fully neutralized of the COMVERGE brand, whereby Licensee must
destroy all COMVERGE decals and other lettering.



7.  
Licensee agrees and acknowledges that it will not adopt, use, or register any
domain name, trademark, service mark, certification mark or other designation
similar to, or containing in whole or in part, the COMVERGE Marks.  COMVERGE
shall have the sole right to and in its sole discretion may commence, prosecute
or defend and control any action concerning the COMVERGE Marks.



8.  
Licensee agrees that it shall use its best efforts to monitor the use of the
COMVERGE Marks by its sublicensees.  Licensee shall provide written notice to
COMVERGE of any violation of this Agreement by a sublicensee within ten (10)
Business Days of discovery of such violation.  Licensee shall take all
reasonable steps to require its sublicensees to cease and desist any use of
COMVERGE Marks that violates this Agreement.  If Licensee is not able to remedy
the violation of this Agreement within one (1) month of the discovery of such
violation, COMVERGE shall have the right to take any legal enforcement action it
deems necessary to remedy the violation of this Agreement, and Licensee agrees
to terminate the sublicense agreement with the offending sublicensee
immediately.



9.  
Licensee shall provide written notice to COMVERGE of any infringement of the
COMVERGE Marks by any party of which Licensee becomes aware.

 
 

--------------------------------------------------------------------------------


10.  
COMVERGE may terminate this Agreement at any time, upon thirty (30) days’ notice
to the Licensee.  In addition, if COMVERGE in its sole discretion believes that
the COMVERGE Marks are being improperly used by Licensee, COMVERGE may
immediately terminate this Agreement.



11.  
Upon the expiration or termination of this Agreement for any reason whatsoever
Licensee shall notify its sublicensees and both Licensee and sublicensees shall
immediately cease any use of the COMVERGE Marks, or any depiction thereof, in
any form and for any purpose whatsoever and shall immediately return to COMVERGE
any advertising, promotional or printed materials bearing any the COMVERGE
Marks.



12.  
COMVERGE shall not be liable to Licensee or its sublicensees for damages, losses
or expenses of any kind caused by or related to the non-renewal or termination
of this Agreement, including (i) loss of prospective profits and (ii) expenses,
investments and commitments incurred in connection with this Agreement.



13.  
In the event of termination or non-renewal for any reason of this Agreement,
Licensee shall cooperate fully with COMVERGE and shall not prevent or attempt to
prevent or otherwise impede (whether through action or inaction) COMVERGE from
operating in the Territory itself or through any other entity, or entering into
a relationship, and working with, an entity other than Licensee or its
sublicensees.  Licensee and its sublicensees shall not prevent or attempt to
prevent any new service provider, distributor, or partner of COMVERGE from using
any of the COMVERGE Marks or registering itself as a licensee of the COMVERGE
Marks.


 

--------------------------------------------------------------------------------


14.  
The Parties agree that all questions as to validity, construction and
performance of this Agreement shall be governed by the laws of the United States
of America and the laws of the State of Delaware, applicable to contracts wholly
to be performed in said state.  Subject to the terms of this section, the
Parties further agree that all disputes which may arise under, out of or in
connection with or in relation to this Agreement, which cannot be resolved by
negotiation between the parties, shall be resolved in accordance with the
provisions of Section 27 of the Master Agreement.



15.  
COMVERGE and Licensee shall execute and do, and shall procure all other
necessary persons to execute and do, all documents, acts and things as may be
necessary or desirable for giving effect to this Agreement.



16.  
Nothing herein contained shall be construed to place COMVERGE and Licensee in a
relationship as partners, joint venturers, employer and employee, or principal
and agent respectively, and Licensee shall have no power to obligate or bind
COMVERGE in any manner whatsoever.



17.  
Licensee shall have no right to make an assignment of this Agreement unless such
assignment shall first be approved in writing by COMVERGE, in its sole
discretion.  If any transfer of Licensee’s interest in this Agreement shall be
made by sale of any part of Licensee’s business or assets or by execution or
similar legal process, or if a petition is filed by or against Licensee to
adjudicate Licensee a bankrupt or insolvent under the law, or if a receiver or
trustee is appointed for the Licensee’s business or assets, or if a petition is
filed by or against Licensee under any provision of law for a corporate
reorganization or any arrangement with Licensee's creditors, or if in any manner
the interest of Licensee under this Agreement shall pass to another by the
operation of law, then, in any of said events Licensee shall be deemed to have
committed a material breach of this Agreement and this Agreement shall terminate
automatically.



18.  
Any notices or other communications required to be given by either Party
pursuant to this Agreement must be in writing and shall be considered to have
been given (i) when received if personally delivered, (ii) on the date of
transmission if sent by facsimile and confirmed by telephone and by electronic
facsimile confirmation, or (iii) the next Business Day if sent via nationally
recognized commercial delivery service.






--------------------------------------------------------------------------------




A.  
For the purpose of notices, the addresses of the Parties are as follows:



 
Comverge:
 
Comverge, Inc.
5390 Triangle Parkway
Suite 300
Norcross, Georgia 30092
Attention:  Chief Financial Officer


 
with a copy to :


5390 Triangle Parkway
Suite 300
Norcross, Georgia 30092
Attention:  General Counsel


and


King & Spalding LLP
1180 Peachtree Street
Atlanta, Georgia 30309
Attention: William G. Roche


Licensee :
Projects International, Inc.
888 17th Street NW
Suite 1250
Washington, D.C. 20006
Attention: Chief Financial Officer




or to another person or address as either COMVERGE or Licensee may designate for
itself by notice given to the other Party in the manner described above.


19.  
Amendments to this Agreement or its Schedule may be made only by a written
agreement and signed by each of the Parties.



20.  
The invalidity of any provision of this Agreement shall not affect the validity
of any other provision of this Agreement.



21.  
This Agreement and the Schedule attached hereto constitute the entire contract
between the Parties with respect to the subject matter of this Agreement and
supersede all previous oral and written agreements, contracts, understandings,
and communications of the Parties in respect of the subject matter of this
Agreement. The headings to Articles are for ease of reference only and shall
have no legal effect.  As used in this Agreement, “including” means, in each
instance, “including without limitation”.

 
 

--------------------------------------------------------------------------------


22.  
Failure or delay on the part of either Party to exercise any right, power, or
privilege under this Agreement shall not operate as a waiver thereof, nor shall
any single or partial exercise of any right, power, or privilege preclude
exercise of any other right, power, or privilege.



23.  
If any provisions of this Agreement are determined to be illegal or
unenforceable in any respect, the Parties will use good faith efforts to agree
upon the modifications to be made to this Agreement; provided, however, that if
the Parties shall fail to agree, then this Agreement shall be considered
divisible as to such provision, which shall be inoperative, and the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.



IN WITNESS WHEREOF, the Parties have caused their duly authorized officers to
execute this Agreement on the dates indicated below.


COMVERGE, INC.


By:  /s/ Michael Picchi


Name:   Michael Picchi


Title: EVP-CFO


Dated: June 11, 2010


[NOTARY]


PROJECTS INTERNATIONAL, INC.


By:  /s/ Peter Young


Name: Peter Young


Title: President


Dated: 6/11/10


[NOTARY]                                           District of Columbia: SS
[NOTARY
STAMP]                                                                Subscribed
and Sworn to before me, in my presence,
This 11th day of June, 2010
  /s/ Wanda P. Cross
Wanda P. Cross, Notary Public, D.C.
My Commission Expires 5-14-2013
 
 

--------------------------------------------------------------------------------


SCHEDULE A


COMVERGE MARKS


COMVERGE


APOLLO
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------






 

